Citation Nr: 9919357	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee condition, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War



WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1993 to December 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of the RO.  

At a personal hearing conducted before this Member of the 
Board in February 1999, the veteran raised the issue of 
whether he had received proper or timely medical care from VA 
with regard to his left knee condition.  As this matter has 
not been developed for the purpose of appellate review, it 
cannot be considered by the Board at this time and is 
referred back to the RO for appropriate action.



REMAND

The veteran was afforded a VA examination of his left knee in 
February 1997.  At that time, he presented with continued 
complaints of pain in the left knee with occasional giving 
way.  According to the veteran, the pain primarily occurred 
in cold, damp weather, as well as with overexertion, such as 
walking distances longer than a mile or standing for periods 
in excess of one hour.  

The physical examination of the veteran showed him to have a 
definite limp on the left side with a well-healed surgical 
scar over the midline of the patella.  Range of motion was 
recorded as hyperextension to 5 degrees and hyperflexion to 
95 degrees; Lachman sign was noted to be positive.  Definite 
evidence of quadriceps atrophy was measured and tenderness to 
palpation was demonstrated along the medial aspect of the 
patella on the left.  X-ray studies were noted to show an old 
fracture of the proximal tibia with screws and plate in place 
with good alignment, degenerative joint disease and 
developing layering of the joint space.  The final impression 
was that of status post open reduction, internal fixation of 
the left tibial plateau fracture with meniscal tear with 
subsequent development of degenerative joint disease and 
layering of the joint space on the left.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the residuals of his left knee disability are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.  

Furthermore, a review of the veteran's testimony suggests 
that the veteran's condition has worsened.  Hence, the Board 
finds that the veteran should be afforded another examination 
in order to evaluate the current severity of the service-
connected left knee disability.  

The Board also notes that, as stated in 38 C.F.R. § 4.21, 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14. O.G.C. Prec. 23-97 (Jul. 24, 1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran to have him 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability since February 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected left 
knee disability.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the left 
knee disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the left knee.  The examiner 
should also be requested to determine 
whether, and to what extent, the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  Finally, the examiner 
should provide an opinion concerning the 
effect of the veteran's left knee 
disorder on his employability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected left knee disability to include 
consideration of the Court's holding in 
DeLuca, as well as O.G.C. Prec. 23-97 
(Jul. 24, 1997).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



